DETAILED ACTION
This is responsive to the application filed 07 July 2020.
Claims 1-20 are currently pending and considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 11 are objected to because of the following informalities: in line 3 of claim 2, the limitation “the decode” is believed to be a typographical error for ‘the decoder’.  Claim 11 suffers from a similar deficiency. Appropriate correction is required.
Claim 12 is objected to because of the following informalities: in line 1, the limitation “the first search step” lacks proper antecedent basis. In order to overcome the deficiency, it is believed the claim should depend on claim 11 and not claim 10. Claim 12 will be interpreted as depending upon claim 11 herein below.
Claims 19-20 are objected to because of the following informalities: in line 1 of claim 19, the limitation “the computer-implemented method” is believed to be a typographical error for ‘the . Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wuebker et al. (USPN 10,346,548) in view of Bertoldi et al. (US PGPub 2020/0073947).
Claim 1:
Wuebker discloses a computer-implemented method for neural machine translation comprising: 
encoding, using an encoder, a source expression into a sequence, the source expression comprising one or more words (“A bidirectional recurrent neural network, known as an encoder, is used by the neural network to encode a source sentence”, col. 3, lines 47-51, see also “an encoder computes a representation s for each source sentence”, col. 4, lines 51-55); 
generating, using a decoder, decoder data conditioned at least on the sequence (“A bidirectional recurrent neural network, known as an encoder, is used by the neural network to encode a source sentence for a second recurrent neural network, known as a decoder, which is used to predict words in the target language”, col. 3, lines 47-51), the decoder uses beam search comprising multiple search steps for target words, the beam search has a variable beam width (“A beam search uses breadth-first search to build a search tree. At each level of the tree, it generates all successors of the states at the current level, sorting them in increasing order of heuristic cost. … The beam width can either be fixed or variable”, col. 3, line 66 to col. 4, line 18) and a variable search scope within a target word vocabulary during the multiple search steps (“we apply vocabulary selection by replacing the full vocabulary V with a subset V′ by selecting K candidates per source word”, col. 7, lines 7-10); 
producing, from an output prediction layer, a probability distribution among target words searched for each of the multiple search steps (“Each time a target language word is emitted, the NMT system produces a probability distribution over all words of the source sentence, which can be interpreted as a measure of importance of each of the source words in producing the newly emitted target word.”, col. 6, lines 10-17); and 
generating, using the probability distribution for each of the multiple search steps, one or more target expressions corresponding to the source expression after the multiple search steps, each of one or more the target expressions comprising one or more target words (“When the sum of the attention probabilities for all source words of a given terminology entry is greater than a fixed threshold, e.g. 50%, we commit to this term and output its target words regardless of their likelihood under the probability model”, col. 6, lines 29-33).
Wuebker does not explicitly disclose the encoder sequence as hidden states and the decoder data as decoder hidden states conditioned at least on the sequence of encoder hidden states.
In a similar encoder-decoder NMT (neural machine translation) feeding encoder sequence to a decoder to generate decoder data, Bertoldi discloses the encoder sequence as hidden states and the decoder data as decoder hidden states conditioned at least on the sequence of encoder hidden states (“The NMT model uses a two-step process to calculate an estimated translation into the target language from an input source language text segment: first, a recurrent neural network encodes the input source language text segment word by word into a sequence of hidden states; then, another recurrent neural network decodes the source hidden sequence into the estimated translation. Both the encoder and decoder networks are implemented with gated recurrent units. In particular, the decoder network operates like a language model: it predicts the next target word from the last target word, the last hidden state of the decoder, and a convex combination of the encoder hidden states”, [0147]).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to have combined the references to yield the predictable result of providing Wuebker’s encoder sequence as hidden states and the decoder data as decoder hidden states conditioned at least on the sequence of encoder hidden states because such representations are standard encoder-decoder NMT algorithms (see Bertoldi, [0147], see also Wuebker, col. 6, lines 10-17 where hidden states are disclosed).
Claim 9:
Wuebker in view of Bertoldi disclose a system for neural machine translation comprising: one or more processors; and a non-transitory computer-readable medium or media comprising one or more sets of instructions which, when executed by at least one of the one or more processors (Wuebker, col. 2, lines 12-29, see also col. 7, lines 28-52), causes steps to be performed comprising the steps of process claim 1 as shown above.
Claim 17:
Wuebker in view of Bertoldi disclose a non-transitory computer-readable medium or media comprising one or more sequences of instructions which, when executed by at least one processor, causes steps for neural machine translation be performed (Wuebker, col. 7, lines 28-52) comprising the steps of process claim 1 as shown above.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wuebker et al. (USPN 10,346,548) in view of Bertoldi et al. (US PGPub 2020/0073947) and Applicant Admitted Prior Art (AAPA).
Claim 8:
Wuebker in view of Bertoldi but does not explicitly disclose wherein the source expression is an extensible markup language (XML) path language (XPath) for a first network operation system (NOS), the target sentence is an XPath for a second NOS.
However, AAPA notes that translating an extensible markup language (XML) path language (XPath) for a first network operation system (NOS) to an XPath for a second NOS is old and well-known (Applicant’s specification [0002]-[0005]).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to have combined the references with the old and well-known concepts disclosed by Applicant’s specification to yield the predictable result of translating an extensible markup language (XML) path language (XPath) for a first network operation system (NOS) to an XPath for a second NOS because NMTs represent the state of the art in machine translation.
Claim 10:
Wuebker in view of Bertoldi and AAPR disclose a system for neural machine translation comprising: one or more processors; and a non-transitory computer-readable medium or media comprising one or more sets of instructions which, when executed by at least one of the one or more processors (Wuebker, col. 2, lines 12-29, see also col. 7, lines 28-52), causes steps to be performed comprising the steps of process claim 8 as shown above.

Allowable Subject Matter
Claims 2-7, 11-16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, individually or in combination, does not disclose wherein in a first search step of the multiple search steps, a search scope for the first search step is limited to a first subset of the target word vocabulary, the subset comprising one or more target words, the decode sets the beam width for the first search step equal or less than the number of target words in the first subset.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Matusov et al. (US PGPub 2017/0323203) discloses systems and methods for neural machine translation. In one example, a neural machine translation system translates text and comprises processors and a memory storing instructions that, when executed by at least one processor among the processors, cause the system to perform operations comprising, at least, obtaining a text as an input to a neural network system, supplementing the input text with meta information as an extra input to the neural network system, and delivering an output of the neural network system to a user as a translation of the input text, leveraging the meta information for translation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058. The examiner can normally be reached Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G NEWAY/Primary Examiner, Art Unit 2657